 1 BROCK & GONZALES, LLP
   D. Aaron Brock, Esq. (SBN 241919)
 2    Email: ab@brockgonzales.com
   Christopher P. Brandes, Esq. (SBN 282801)
 3    Email: cb@brockgonzales.com
   Lindsay L Bowden, Esq. (SBN 318685)
 4    Email: lb@brockgonzales.com
   6701 Center Drive West, Suite 610
 5 Los Angeles, CA 90045
   Tel: (310) 294-9595
 6 Fax: (310) 961-3673
 7 Attorneys for Plaintiff KIM NELSON
 8 MCGUIREWOODS LLP
   Sabrina A. Beldner, Esq. (SBN 221918)
 9    Email: sbeldner@mcguirewoods.com
   Kerri H. Sakaue, Esq. (SBN 301403)
10    Email: ksakaue@mcguirewoods.com
   1800 Century Park East, 7th Floor
11 Los Angeles, CA 90067
   Tel: (310) 315-8200
12 Fax: (310) 315-8210
13 Attorneys for Defendant
   HARRIS CORPORATION
14
15                     UNITED STATES DISTRICT COURT
16                   CENTRAL DISTRICT OF CALIFORNIA
17
18 KIM NELSON, an Individual,
                                        Case No. 2:19-cv-00029-RGK (SSx)
19              Plaintiff,
20   vs.                                Discovery Document: Referred to
                                        Magistrate Judge Suzanne H. Segal
21 HARRIS CORPORATION, WHICH
   WILL TRANSACT BUSINESS IN STIPULATED PROTECTIVE
22 CALIFORNIA AS "HARRIS         ORDER
   CORPORATION, A DELAWARE
23 CORPORATION", a Delaware
   corporation, and DOES 1 - 50,
24 INCLUSIVE,
25              Defendants.
26
27
28
                                           1
                              STIPULATED PROTECTIVE ORDER
 1 1.      A. PURPOSES AND LIMITATION
 2         Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public
 4 disclosure and from use for any purpose other than prosecuting this litigation may
 5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6 enter the following Stipulated Protective Order. The parties acknowledge that this
 7 Order does not confer blanket protections on all disclosures or responses to
 8 discovery and that the protection it affords from public disclosure and use extends
 9 only to the limited information or items that are entitled to confidential treatment
10 under the applicable legal principles. The parties further acknowledge, as set forth
11 in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
12 file confidential information under seal; Civil Local Rule 79-5 sets forth the
13 procedures that must be followed and the standards that will be applied when a party
14 seeks permission from the court to file material under seal.
15         B. GOOD CAUSE STATEMENT
16         This action is likely to involve trade secrets or other valuable research,
17 development, commercial, financial, technical and/or proprietary information for
18 which special protection from public disclosure and from use for any purpose other
19 than prosecution of this action is warranted. Such confidential and proprietary
20 materials and information consist of, among other things, confidential business or
21 financial information, information regarding confidential business practices, or other
22 confidential research, development, or commercial information (including
23 information implicating privacy rights of third parties), information otherwise
24 generally unavailable to the public, or which may be privileged or otherwise
25 protected from disclosure under state or federal statutes, court rules, case decisions,
26 or common law. Accordingly, to expedite the flow of information, to facilitate the
27 prompt resolution of disputes over confidentiality of discovery materials, to
28 adequately protect information the parties are entitled to keep confidential, to ensure
                                              2
                                 STIPULATED PROTECTIVE ORDER
 1 that the parties are permitted reasonable necessary uses of such material in
 2 preparation for and in the conduct of trial, to address their handling at the end of the
 3 litigation, and serve the ends of justice, a protective order for such information is
 4 justified in this matter. It is the intent of the parties that information will not be
 5 designated as confidential for tactical reasons and that nothing be so designated
 6 without a good faith belief that it has been maintained in a confidential, non-public
 7 manner, and there is good cause why it should not be part of the public record of this
 8 case.
 9 2.      DEFINITIONS
10         2.1   Action: this pending federal law suit.
11         2.2   Challenging Party: a Party or Non-Party that challenges the designation
12 of information or items under this Order.
13         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
14 how it is generated, stored or maintained) or tangible things that qualify for
15 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
16 the Good Cause Statement.
17         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
18 their support staff).
19         2.5   Designating Party: a Party or Non-Party that designates information or
20 items that it produces in disclosures or in responses to discovery as
21 “CONFIDENTIAL.”
22         2.6   Disclosure or Discovery Material: all items or information, regardless
23 of the medium or manner in which it is generated, stored, or maintained (including,
24 among other things, testimony, transcripts, and tangible things), that are produced or
25 generated in disclosures or responses to discovery in this matter.
26         2.7   Expert: a person with specialized knowledge or experience in a matter
27 pertinent to the litigation who has been retained by a Party or its counsel to serve as
28 an expert witness or as a consultant in this Action.
                                               3
                                 STIPULATED PROTECTIVE ORDER
 1        2.8    House Counsel: attorneys who are employees of a party to this Action.
 2 House Counsel does not include Outside Counsel of Record or any other outside
 3 counsel.
 4        2.9    Non-Party: any natural person, partnership, corporation, association, or
 5 other legal entity not named as a Party to this action.
 6        2.10 Outside Counsel of Record: attorneys who are not employees of a party
 7 to this Action but are retained to represent or advise a party to this Action and have
 8 appeared in this Action on behalf of that party or are affiliated with a law firm which
 9 has appeared on behalf of that party, and includes support staff.
10        2.11 Party: any party to this Action, including all of its officers, directors,
11 employees, consultants, retained experts, and Outside Counsel of Record (and their
12 support staffs).
13        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14 Discovery Material in this Action.
15        2.13 Professional Vendors: persons or entities that provide litigation support
16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
18 and their employees and subcontractors.
19        2.14 Protected Material: any Disclosure or Discovery Material that is
20 designated as “CONFIDENTIAL.”
21        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
22 from a Producing Party.
23 3.     SCOPE
24        The protections conferred by this Stipulation and Order cover not only
25 Protected Material (as defined above), but also (1) any information copied or
26 extracted from Protected Material; (2) all copies, excerpts, summaries, or
27 compilations of Protected Material; and (3) any testimony, conversations, or
28 presentations by Parties or their Counsel that might reveal Protected Material.
                                              4
                                 STIPULATED PROTECTIVE ORDER
 1         Any use of Protected Material at trial shall be governed by the orders of the
 2 trial judge. This Order does not govern the use of Protected Material at trial.
 3 4.      DURATION
 4         Even after final disposition of this litigation, the confidentiality obligations
 5 imposed by this Order shall remain in effect until a Designating Party agrees
 6 otherwise in writing or a court order otherwise directs. Final disposition shall be
 7 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 8 or without prejudice; and (2) final judgment herein after the completion and
 9 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
10 including the time limits for filing any motions or applications for extension of time
11 pursuant to applicable law.
12 5.      DESIGNATING PROTECTED MATERIAL
13         5.1   Exercise of Restraint and Care in Designating Material for Protection.
14 Each Party or Non-Party that designates information or items for protection under
15 this Order must take care to limit any such designation to specific material that
16 qualifies under the appropriate standards. The Designating Party must designate for
17 protection only those parts of material, documents, items, or oral or written
18 communications that qualify so that other portions of the material, documents, items,
19 or communications for which protection is not warranted are not swept unjustifiably
20 within the ambit of this Order.
21         Mass, indiscriminate, or routinized designations are prohibited. Designations
22 that are shown to be clearly unjustified or that have been made for an improper
23 purpose (e.g., to unnecessarily encumber the case development process or to impose
24 unnecessary expenses and burdens on other parties) may expose the Designating
25 Party to sanctions.
26         If it comes to a Designating Party’s attention that information or items that it
27 designated for protection do not qualify for protection, that Designating Party must
28 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                5
                                 STIPULATED PROTECTIVE ORDER
 1         5.2   Manner and Timing of Designations. Except as otherwise provided in
 2 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4 under this Order must be clearly so designated before the material is disclosed or
 5 produced.
 6         Designation in conformity with this Order requires:
 7               (a) for information in documentary form (e.g., paper or electronic
 8 documents, but excluding transcripts of depositions or other pretrial or trial
 9 proceedings), that the Producing Party affix at a minimum, the legend
10 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
11 contains protected material. If not practical to mark each such page, then the
12 Producing Party will give other written notice of the designation. If only a portion
13 or portions of the material on a page qualifies for protection, the Producing Party
14 also must clearly identify the protected portion(s) (e.g., by making appropriate
15 markings in the margins or by other written notification of the designation) and must
16 specify, for each portion, the level of protection being asserted.
17         A Party or Non-Party that makes original documents available for inspection
18 need not designate them for protection until after the inspecting Party has indicated
19 which documents it would like copied and produced. During the inspection and
20 before the designation, all of the material made available for inspection shall be
21 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
22 documents it wants copied and produced, the Producing Party must determine which
23 documents, or portions thereof, qualify for protection under this Order. Then, before
24 producing the specified documents, the Producing Party must affix the
25 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
26 portion or portions of the material on a page qualifies for protection, the Producing
27 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
28 markings in the margins or by other written notification of the designation).
                                             6
                                 STIPULATED PROTECTIVE ORDER
 1               (b)    for testimony given in depositions that the Designating Party
 2 identify the Disclosure or Discovery Material on the record, before the close of the
 3 deposition all protected testimony. When it is impractical to identify separately each
 4 portion of testimony that is entitled to protection and it appears that substantial
 5 portions of the testimony may qualify for protection, the Designating Party may
 6 invoke on the record (before the deposition, hearing, or other proceeding is
 7 concluded) a right to have up to 60 days after receiving a prepared transcript thereof
 8 to identify the specific portions of the testimony as to which protection is sought.
 9 Alternatively, a Designating Party may specify, at the deposition or up to 60 days
10 afterwards, that the entire transcript shall be treated as “CONFIDENTIAL.”
11               (c)    for information produced in some form other than documentary
12 and for any other tangible items, that the Producing Party affix in a prominent place
13 on the exterior of the container or containers in which the information is stored the
14 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
15 protection, the Producing Party, to the extent practicable, shall identify the protected
16 portion(s).
17         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
18 failure to designate qualified information or items does not, standing alone, waive
19 the Designating Party’s right to secure protection under this Order for such material.
20 Upon timely correction of a designation, the Receiving Party must make reasonable
21 efforts to assure that the material is treated in accordance with the provisions of this
22 Order.
23 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
24         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
25 designation of confidentiality at any time that is consistent with the Court’s
26 Scheduling Order.        Unless a prompt challenge to a Designating Party’s
27 confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
28 unnecessary economic burdens, or a significant disruption or delay of the litigation,
                                           7
                                 STIPULATED PROTECTIVE ORDER
 1 a Party does not waive its right to challenge a confidentiality designation by electing
 2 not to mount a challenge promptly after the original designation is disclosed.
 3         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 4 resolution process by providing written notice of each designation it is challenging
 5 and describing the basis for each challenge. To avoid ambiguity as to whether a
 6 challenge has been made, the written notice must recite that the challenge to
 7 confidentiality is being made in accordance with this specific paragraph of the
 8 Protective Order. The parties shall attempt to resolve each challenge in good faith
 9 and must begin the process by conferring directly (in voice to voice dialogue; other
10 forms of communication are not sufficient) within 14 days of the date of service of
11 notice. In conferring, the Challenging Party must explain the basis for its belief that
12 the confidentiality designation was not proper and must give the Designating Party
13 an opportunity to review the designated material, to reconsider the circumstances,
14 and, if no change in designation is offered, to explain the basis for the chosen
15 designation. A Challenging Party may proceed to the next stage of the challenge
16 process only if it has engaged in this meet and confer process first or establishes that
17 the Designating Party is unwilling to participate in the meet and confer process in a
18 timely manner.
19         6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
20 court intervention, the Designating Party shall file and serve a motion to retain
21 confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule
22 79-5, if applicable) within 21 days of the initial notice of challenge or within 14 days
23 of the parties agreeing that the meet and confer process will not resolve their dispute,
24 whichever is earlier. Each such motion must be accompanied by a competent
25 declaration affirming that the movant has complied with the meet and confer
26 requirements imposed in the preceding paragraph. Failure by the Designating Party
27 to make such a motion including the required declaration within 21 days (or 14 days,
28 if applicable) shall automatically waive the confidentiality designation for each
                                           8
                                 STIPULATED PROTECTIVE ORDER
 1 challenged designation. In addition, the Challenging Party may file a motion
 2 challenging a confidentiality designation at any time if there is good cause for doing
 3 so, including a challenge to the designation of a deposition transcript or any portions
 4 thereof. Any motion brought pursuant to this provision must be accompanied by a
 5 competent declaration affirming that the movant has complied with the meet and
 6 confer requirements imposed by the preceding paragraph.
 7         The burden of persuasion in any such challenge proceeding shall be on the
 8 Designating Party. Frivolous challenges, and those made for an improper purpose
 9 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
10 expose the Challenging Party to sanctions. Unless the Designating Party has waived
11 or withdrawn the confidentiality designation, all parties shall continue to afford the
12 material in question the level of protection to which it is entitled under the Producing
13 Party’s designation until the Court rules on the challenge.
14 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
15         7.1   Basic Principles. A Receiving Party may use Protected Material that is
16 disclosed or produced by another Party or by a Non-Party in connection with this
17 Action only for prosecuting, defending, or attempting to settle this Action. Such
18 Protected Material may be disclosed only to the categories of persons and under the
19 conditions described in this Order. When the Action has been terminated, a
20 Receiving Party must comply with the provisions of section 13 below (FINAL
21 DISPOSITION).
22         Protected Material must be stored and maintained by a Receiving Party at a
23 location and in a secure manner that ensures that access is limited to the persons
24 authorized under this Order. If for example, any electronic Protected Material is
25 produced in password-protected form, it shall be stored by the Receiving Party in
26 password-protected form.
27         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
28 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                            9
                                 STIPULATED PROTECTIVE ORDER
 1 Receiving     Party     may    disclose    any    information   or   item   designated
 2 “CONFIDENTIAL” only to:
 3               (a)     the Receiving Party’s Outside Counsel of Record in this Action,
 4 as well as employees of said Outside Counsel of Record to whom it is reasonably
 5 necessary to disclose the information for this Action;
 6               (b)     the officers, directors, and employees (including House Counsel)
 7 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
 8               (c)     Experts (as defined in this Order) of the Receiving Party to whom
 9 disclosure is reasonably necessary for this Action and who have signed the
10 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11               (d)     the court and its personnel;
12               (e)     court reporters and their staff;
13               (f)     professional jury or trial consultants, mock jurors, and
14 Professional Vendors to whom disclosure is reasonably necessary for this Action
15 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
16 A);
17               (g)     the author or recipient of a document containing the information
18 or a custodian or other person who otherwise possessed or knew the information;
19               (h)     during their depositions, witnesses ,and attorneys for witnesses,
20 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
21 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
22 they will not be permitted to keep any confidential information unless they sign the
23 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
24 agreed by the Designating Party or ordered by the court. Pages of transcribed
25 deposition testimony or exhibits to depositions that reveal Protected Material may
26 be separately bound by the court reporter and may not be disclosed to anyone except
27 as permitted under this Stipulated Protective Order; and
28               (i)     any mediator or settlement officer, and their supporting
                                           10
                                  STIPULATED PROTECTIVE ORDER
 1 personnel, mutually agreed upon by any of the parties engaged in settlement
 2 discussions.
 3 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 4        IN OTHER LITIGATION
 5        If a Party is served with a subpoena or a court order issued in other litigation
 6 that compels disclosure of any information or items designated in this Action as
 7 “CONFIDENTIAL,” that Party must:
 8                (a)   promptly notify in writing the Designating Party. Such
 9 notification shall include a copy of the subpoena or court order;
10                (b)   promptly notify in writing the party who caused the subpoena or
11 order to issue in the other litigation that some or all of the material covered by the
12 subpoena or order is subject to this Protective Order. Such notification shall include
13 a copy of this Stipulated Protective Order; and
14                (c)   cooperate with respect to all reasonable procedures sought to be
15 pursued by the Designating Party whose Protected Material may be affected.
16        If the Designating Party timely seeks a protective order, the Party served with
17 the subpoena or court order shall not produce any information designated in this
18 action as “CONFIDENTIAL” before a determination by the court from which the
19 subpoena or order issued, unless the Party has obtained the Designating Party’s
20 permission. The Designating Party shall bear the burden and expense of seeking
21 protection in that court of its confidential material and nothing in these provisions
22 should be construed as authorizing or encouraging a Receiving Party in this Action
23 to disobey a lawful directive from another court.
24 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
25        PRODUCED IN THIS LITIGATION
26                (a)   The terms of this Order are applicable to information produced
27 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
28 information produced by Non-Parties in connection with this litigation is protected
                                          11
                                STIPULATED PROTECTIVE ORDER
 1 by the remedies and relief provided by this Order. Nothing in these provisions should
 2 be construed as prohibiting a Non-Party from seeking additional protections.
 3               (b)    In the event that a Party is required, by a valid discovery request,
 4 to produce a Non-Party’s confidential information in its possession, and the Party is
 5 subject to an agreement with the Non-Party not to produce the Non-Party’s
 6 confidential information, then the Party shall:
 7                      (1)   promptly notify in writing the Requesting Party and the
 8 Non-Party that some or all of the information requested is subject to a confidentiality
 9 agreement with a Non-Party;
10                      (2)   promptly provide the Non-Party with a copy of the
11 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
12 reasonably specific description of the information requested; and
13                      (3)   make the information requested available for inspection by
14 the Non-Party, if requested.
15               (c)    If the Non-Party fails to seek a protective order from this court
16 within 14 days of receiving the notice and accompanying information, the Receiving
17 Party may produce the Non-Party’s confidential information responsive to the
18 discovery request. If the Non-Party timely seeks a protective order, the Receiving
19 Party shall not produce any information in its possession or control that is subject to
20 the confidentiality agreement with the Non-Party before a determination by the
21 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
22 expense of seeking protection in this court of its Protected Material.
23 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25 Protected Material to any person or in any circumstance not authorized under this
26 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
27 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
28 to retrieve all unauthorized copies of the Protected Material, (c) inform the person
                                             12
                                  STIPULATED PROTECTIVE ORDER
 1 or persons to whom unauthorized disclosures were made of all the terms of this
 2 Order, and (d) request such person or persons to execute the “Acknowledgment and
 3 Agreement to Be Bound” that is attached hereto as Exhibit A.
 4 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 5         PROTECTED MATERIAL
 6         When a Producing Party gives notice to Receiving Parties that certain
 7 inadvertently produced material is subject to a claim of privilege or other protection,
 8 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 9 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
10 may be established in an e-discovery order that provides for production without prior
11 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), the parties
12 have reached the following agreement on the effect of disclosure of a communication
13 or information covered by the attorney-client privilege or work product protection:
14         Pursuant to Federal Rule of Evidence 502, the inadvertent production or
15 disclosure of any document or thing otherwise protected by the attorney-client
16 privilege or attorney work product immunity shall not operate as a waiver of any
17 such privilege or immunity if, after learning of the inadvertent production or
18 disclosure, the party who made the inadvertent production or disclosure sends to any
19 Receiving Party a written request for the return or destruction of such documents or
20 things. Upon receiving such a request, the Receiving Party shall immediately take
21 all necessary steps to return or destroy such documents or things, including all copies
22 and electronic copies, and make a written certification to the Producing Party of such
23 compliance. If the Receiving Party disclosed the inadvertently produced document
24 or thing before being notified by the Producing Party, it must take reasonable steps
25 to retrieve the inadvertently produced document or thing. Additionally:
26         (a)   If the Receiving Party wishes to contest that any such inadvertently
27 produced document or thing is protected by the attorney-client privilege or by
28 attorney work-product immunity, the Receiving Party shall so notify the Producing
                                         13
                                 STIPULATED PROTECTIVE ORDER
 1 Party in writing when the document or thing is returned to the Producing Party.
 2 Within 10 court days after receiving such notification, the Producing Party shall
 3 provide to the Requesting Party a list identifying all such returned documents and
 4 things in the Receiving Party’s notice and stating the basis for the claim of privilege
 5 or immunity. Within five (5) court days after receiving such a list, and after the
 6 parties have attempted to resolve the dispute through a meaningful meet-and-confer,
 7 the Receiving Party may file a motion to compel production of such documents and
 8 things, the protection of which is still disputed. If such a motion is filed, the
 9 Producing Party shall have the burden of proving that the documents and things in
10 dispute are protected by the attorney-client privilege or by attorney work-product
11 immunity.
12        (b)    With respect to documents and things subsequently generated by a
13 Receiving Party, which documents and things contain information derived from such
14 inadvertently produced documents and things, if the Receiving Party does not notify
15 the Producing Party that the Requesting Party disputes the claims of attorney-client
16 privilege or attorney work-product immunity, the Receiving Party shall immediately
17 destroy or redact the derivative documents and things in a manner such that the
18 derivative information cannot in any way be retrieved or reproduced.
19        (c)   In no event, however, shall the return or destruction of demanded
20 documents be delayed or refused because of a Receiving Party’s objection to the
21 demand or by the filing of a motion to compel. Furthermore, until and unless such
22 motion to compel is granted, the Receiving Party shall neither quote nor
23 substantively reveal any privileged information contained within the documents or
24 things at issue, either prior to or following their return, except to the extent such
25 information is reflected in an appropriate privilege log.
26 12.    MISCELLANEOUS
27        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
28 person to seek its modification by the Court in the future.
                                            14
                                 STIPULATED PROTECTIVE ORDER
 1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2 Protective Order no Party waives any right it otherwise would have to object to
 3 disclosing or producing any information or item on any ground not addressed in this
 4 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 5 ground to use in evidence of any of the material covered by this Protective Order.
 6         12.3 Filing Protected Material. A Party that seeks to file under seal any
 7 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 8 only be filed under seal pursuant to a court order authorizing the sealing of the
 9 specific Protected Material at issue. If a Party’s request to file Protected Material
10 under seal is denied by the court, then the Receiving Party may file the information
11 in the public record unless otherwise instructed by the court.
12 13.     FINAL DISPOSITION
13         Within 60 days after the final disposition of this action, as defined in
14 paragraph 4, each Receiving Party must return all Protected Material to the
15 Producing Party or destroy such material. As used in this subdivision, “all Protected
16 Material” includes all copies, abstracts, compilations, summaries, and any other
17 format reproducing or capturing any of the Protected Material. Whether the
18 Protected Material is returned or destroyed, the Receiving Party must submit a
19 written certification to the Producing Party (and, if not the same person or entity, to
20 the Designating Party) by the 60 day deadline that (1) identifies (by category, where
21 appropriate) all the Protected Material that was returned or destroyed and (2)affirms
22 that the Receiving Party has not retained any copies, abstracts, compilations,
23 summaries or any other format reproducing or capturing any of the Protected
24 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
25 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
26 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
27 work product, and consultant and expert work product, even if such materials contain
28 Protected Material. Any such archival copies that contain or constitute Protected
                                          15
                                 STIPULATED PROTECTIVE ORDER
 1 Material remain subject to this Protective Order as set forth in Section 4
 2 (DURATION).
 3
 4
 5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
     DATED: July 1, 2019                      /s/ Lindsay L. Bowden
 7
                                               D. Aaron Brock
 8                                             Christopher P. Brandes
 9                                             Lindsay L. Bowden
                                            Attorneys for Plaintiff KIM NELSON
10
11
12 DATED: July 2, 2019                        /s/ Kerri H. Sakaue
13                                             Sabrina A. Beldner
                                               Kerri H. Sakaue
14
                                            Attorneys for Defendant HARRIS
15                                          CORPORATION

16
                                       ATTESTATION
17
           Pursuant to L.R. 5-4.3.4(a)(2), the undersigned hereby attests that all other
18
     signatories listed, on whose behalf this filing is submitted, concur in the filing and
19
     consent to and have authorized the filing.
20
21
                                                     /s/ Kerri H. Sakaue
22                                                        Kerri H. Sakaue
23
24
25
26
27
28
                                               16
                                 STIPULATED PROTECTIVE ORDER
 1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2
     DATED: 7/03/19
 3
 4              /S/
   Suzanne H. Segal
 5
   United States District/Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             17
                               STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I,    ______________________________             [print    or   type   full   name],   of
 4 __________________________________ [print or type full address], declare under
 5 penalty of perjury that I have read in its entirety and understand the Stipulated
 6 Protective Order that was issued by the United States District Court for the Central
 7 District of California on [date] in the case of Kim Nelson v. Harris Corporation,
 8 Csae No. 2:19-cv-00029-RGK-SS. I agree to comply with and to be bound by all the
 9 terms of this Stipulated Protective Order and I understand and acknowledge that
10 failure to so comply could expose me to sanctions and punishment in the nature of
11 contempt. I solemnly promise that I will not disclose in any manner any information
12 or item that is subject to this Stipulated Protective Order to any person or entity
13 except in strict compliance with the provisions of this Order. I further agree to submit
14 to the jurisdiction of the United States District Court for the Central District of
15 California for the purpose of enforcing the terms of this Stipulated Protective Order,
16 even if such enforcement proceedings occur after termination of this action. I hereby
17 appoint        _______________________        [print      or    type   full   name]    of
18 ___________________________________ [print or type full address and telephone
19 number] as my California agent for service of process in connection with this action
20 or any proceedings related to enforcement of this Stipulated Protective Order.
21 Date:
22
     City and State where sworn and signed:
23
24 Printed name:
25
     Signature:
26
27
28
                                               18
                                 STIPULATED PROTECTIVE ORDER
 1                            CERTIFICATE OF SERVICE
 2        I hereby certify that on July 2, 2019, I electronically transmitted the foregoing
 3 document to the Clerk’s Office using the CM/ECF System for filing and service via
 4 transmittal of a Notice of Electronic Filing.
 5        I declare under penalty of perjury under the laws of the United States of
 6 America that the foregoing is true and correct.
 7        Executed on July 2, 2019 at Los Angeles, California.
 8
 9                                    /s/ Kerri H. Sakaue
                                        Kerri H. Sakaue
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              19
                                STIPULATED PROTECTIVE ORDER
